As is stated in the majority opinion, Section 10, Chapter 68, of the Acts of 1935, contains the following provision: "Nothing in this act contained shall be so construed as to authorize or permit any municipality to make any contract or incur any obligation of any kind or nature, except such as shall be payable solely from the funds provided under this act. Funds for the payment of the entire cost of the works shall be provided by the issuance of revenue bonds of the municipality, the principal and interest of which bonds shall be payable solely from the special fund herein provided for such payment, and said bonds shall not in any respect be a corporate indebtedness of such municipality".
I believe it was the clear purpose of the Legislature, backed by the realization that the financial affairs of West Virginia municipalities in general were then quite precarious, to prevent the further impairment of their general credit or fiscal policy by what would otherwise be the tempting provisions of the Act in question. To the exact contrary of that purpose this Court now holds that the City of Grafton may to a quite substantial extent issue its own general obligation bonds, use the proceeds *Page 671 
for a public work, and then qualify under Chapter 68 of the Acts of 1935, in direct contravention of its terms.
The position of the majority is, in its view, justified in permitting the use of the City's general credit due to the fact that Section 25 of the Act states that the authority conferred by the Act shall be in addition to, and not in derogation of, the existing powers of municipalities. Because municipalities then had the power to raise money by such general bond issues and spend it as they wished, the majority reasons that the Legislature could not restrict Chapter 68 of the Acts of 1935 to entirely self-liquidating projects without impairing the spending power of municipalities. Attention is again directed to Section 10 which prohibits, in financing projects therein provided for, obligations of any nature which shall not be payable solely from the funds provided under the Act, and goes further by stating that nothing in the Act shall be construed
to authorize or permit additional obligations. This Court does
so construe Section 25.
Furthermore, I think that the approach to the question should be more distinct than it is made in the Court's opinion. I understand that as to municipal revenue bonds, as distinguished from general obligation bonds, this proceeding was not brought for the purpose of testing the validity of existing bonds. Its purpose is to prevent the issuance of bonds under Chapter 68 of the Acts of 1935, so that we are not here concerned with the validity of outstanding revenue bonds, as I understand it, but with the approval of their contemplated issuance.
For the foregoing reasons, with deferential emphasis, I desire to dissent from Syllabus 4, and from the discussion of its subject matter in the majority opinion. *Page 672